EXHIBIT 10.3

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and among

Enable Midstream Partners, LP,

CenterPoint Energy Resources Corp.,

and

RBS Securities, Inc.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Credit Suisse Securities (USA) LLC, and

RBC Capital Markets, LLC

Dated May 27, 2014



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
May 27, 2014, by and among Enable Midstream Partners, LP, a Delaware limited
partnership (the “Issuer”), CenterPoint Energy Resources Corp., a Delaware
corporation (the “Guarantor”), and RBS Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, and RBC Capital
Markets, LLC, as representatives (the “Representatives”) of the several initial
purchasers named in Schedule I to the Purchase Agreement (as defined below) (the
“Initial Purchasers”), each of whom has agreed to purchase the Issuer’s 2.400%
Senior Notes due 2019 (the “2019 Notes”), 3.900% Senior Notes due 2024 (the
“2024 Notes”), and 5.000% Senior Notes due 2044 (the “2044 Notes” and, together
with the 2019 Notes and the 2024 Notes, the “Initial Notes”). The 2019 Notes and
the 2024 Notes will be guaranteed as to collection of the Issuer’s obligations
under the 2019 Notes and the 2024 Notes on an unsecured subordinated basis by
the Guarantor (the “Guarantee”), subject to automatic release in certain
instances as described in the Indenture (as defined below). The Initial Notes
and the Guarantee are herein collectively referred to as the “Initial
Securities.”

This Agreement is made pursuant to the Purchase Agreement, dated May 19, 2014
(the “Purchase Agreement”), by and among the Issuer, the Guarantor and the
Representatives. In order to induce the Initial Purchasers to purchase the
Initial Securities, the Issuer and the Guarantor have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers under
the Purchase Agreement as set forth in Section 6(k) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning assigned to them in the Indenture, and the following
terms shall have the following meanings:

2019 Notes: As defined in the preamble hereto.

2024 Notes: As defined in the preamble hereto.

2044 Notes: As defined in the preamble hereto.

Agreement: As defined in the preamble hereto.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

Commission: The U.S. Securities and Exchange Commission.



--------------------------------------------------------------------------------

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (i) the filing and effectiveness under the
Securities Act of the Exchange Offer Registration Statement relating to the
Exchange Securities to be issued in the Exchange Offer, (ii) the maintenance of
such Exchange Offer Registration Statement as continuously effective and the
keeping of the Exchange Offer open for a period not less than the period
required pursuant to Section 3(b) hereof, and (iii) the delivery by the Issuer
to the Registrar under the Indenture of Exchange Securities in the same
aggregate principal amount as the aggregate principal amount of Initial
Securities that were validly tendered by Holders thereof pursuant to the
Exchange Offer.

controlling person: As defined in Section 8(a) hereof.

DTC: The Depository Trust Company or its nominee.

Effectiveness Target Date: The date that is 500 days after the date hereof.

Exchange Act: The Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.

Exchange Offer: The exchange and issuance by the Issuer of a principal amount of
Exchange Securities (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the aggregate principal amount of Initial
Securities that are validly tendered by such Holders in connection with such
exchange and issuance.

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

Exchange Securities: The (i) 2.400% Senior Notes due 2019, (ii) 3.900% Senior
Notes due 2024, and (iii) 5.000% Senior Notes due 2044, including in the case of
(i) and (ii) the related guarantee of such notes by the Guarantor pursuant to
the Indenture, to be issued pursuant to the Indenture in the Exchange Offer or
as contemplated by Section 4 hereof.

FINRA: The Financial Industry Regulatory Authority.

General Partner: Enable GP, LLC, a Delaware limited liability company and the
sole general partner of the Issuer.

Guarantee: As defined in the preamble hereto.

Guarantor: As defined in the preamble hereto.

Holder: As defined in Section 2(b) hereof.

Indemnified Holder: As defined in Section 8(a) hereof.

Indenture: The indenture, dated May 27, 2014, by and among the Issuer and the
Trustee, as supplemented by the first supplemental indenture, dated May 27,
2014, by and among the Issuer, the Guarantor and the Trustee, and as may be
amended or supplemented from time to time in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

Initial Notes: As defined in the preamble hereto.

Initial Placement: The issuance and sale by the Issuer of the Initial Securities
to the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchasers: As defined in the preamble hereto.

Initial Securities: As defined in the preamble hereto.

Issue Date: May 27, 2014

Issuer: As defined in the preamble hereto.

Person: An individual, partnership, limited liability company, corporation,
trust, unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.

Purchase Agreement: As defined in the preamble hereto.

Registration Default: The occurrence of any of the following: (i) unless the
Exchange Offer shall not be permissible under applicable law or Commission
policy, the Issuer and Guarantor do not use commercially reasonable efforts to
have the Exchange Offer Registration Statement declared effective and the
Exchange Offer Consummated on or prior to the Effectiveness Target Date,
(ii) the Shelf Registration Statement, if required pursuant to Section 4(a)
hereof, has not become or been declared effective within 60 days after the
Effectiveness Target Date, (iii) if the Issuer receives a request from a Holder
of Transfer Restricted Securities pursuant to Section 4(a)(iii), the Shelf
Registration Statement required to be filed thereby has not become or been
declared effective within 60 days after the Effectiveness Target Date, (iv) the
Shelf Registration Statement, if required by this Agreement, has become or been
declared effective and thereafter ceases to be effective or the Prospectus
contained therein ceases to be usable, in each case whether or not permitted by
this Agreement, at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 30 days (whether or
not consecutive) in any 12-month period or (v) the Shelf Registration Statement,
if required by this Agreement, has become or been declared effective and
thereafter, on more than two occasions in any 12-month period during the Shelf
Effectiveness Period, the Shelf Registration Statement ceases to be effective or
the Prospectus contained therein ceases to be usable, in each case whether or
not permitted by this Agreement.

Registration Statement: Any registration statement of the Issuer and the
Guarantor relating to (i) an offering of Exchange Securities pursuant to an
Exchange Offer or (ii) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration

 

3



--------------------------------------------------------------------------------

Statement, which is filed pursuant to the provisions of this Agreement, in each
case, including all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein.

Securities Act: The Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder.

Shelf Effectiveness Period: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a) hereof.

Transfer Restricted Securities: Each Initial Security until the earliest to
occur of (i) the date on which such Initial Security has been exchanged in the
Exchange Offer by a Person other than a Broker-Dealer for an Exchange Security
entitled to be resold to the public by the Holder thereof without complying with
the prospectus delivery requirements of the Securities Act, (ii) following the
exchange by a Broker-Dealer in the Exchange Offer of an Initial Security for an
Exchange Security, the date on which such Exchange Security is sold, pursuant to
the “Plan of Distribution” section contained in the Prospectus forming a part of
the Exchange Offer Registration Statement, to a purchaser who receives from such
Broker-Dealer on or prior to the date of such sale a copy of the Prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
the resale of such Initial Security has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement (and the purchasers thereof have been issued Exchange Securities) or
(iv) the date on which such Initial Security would be permitted to be
distributed to the public pursuant to Rule 144 without limitation under the
Securities Act.

Trustee: U.S. Bank National Association.

Trust Indenture Act: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa
77bbbb), as amended, including the rules and regulations promulgated thereunder,
in each case as in effect on the date of the Indenture.

Underwritten Registration or Underwritten Offering: A registration under a Shelf
Registration Statement, pursuant to which securities of the Issuer and the
Guarantor are sold to an underwriter or underwriters for reoffering to the
public.

SECTION 2. Securities Subject to this Agreement.

(a) Transfer Restricted Securities. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Securities.

(b) Holders of Transfer Restricted Securities. A Person is deemed to be a holder
of Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

(c) Notwithstanding anything contained herein to the contrary, upon the earliest
to occur of (i) a defeasance or covenant defeasance applicable to the 2019 Notes
or the 2024 Notes in accordance with the Indenture, (ii) the discharge of the
Issuer’s obligations under

 

4



--------------------------------------------------------------------------------

the Indenture with respect to the 2019 Notes or the 2024 Notes in accordance
with the terms of the Indenture and (iii) May 1, 2016, (A) the term “Exchange
Securities” as used herein shall be deemed to exclude the Guarantee by the
Guarantor pursuant to the Indenture and (B) the Guarantor shall have no further
obligations with respect to this Agreement.

SECTION 3. Registered Exchange Offer.

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy, each of the Issuer and the Guarantor shall (i) use its
commercially reasonable efforts to cause to be filed with the Commission after
the Issue Date, a Registration Statement under the Securities Act relating to
the Exchange Securities and the Exchange Offer, (ii) use its commercially
reasonable efforts to cause such Registration Statement to become or be declared
effective under the Securities Act, (iii) in connection with the foregoing, file
(A) all pre-effective amendments to such Registration Statement as may be
necessary in order to cause such Registration Statement to become or be declared
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) any necessary
filings in connection with the registration and qualification of the Exchange
Securities to be made under the state securities or blue sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) promptly after such Registration Statement is declared effective by the
Commission, commence the Exchange Offer. The Exchange Offer Registration
Statement shall be on the appropriate form permitting (i) registration of the
offer and issuance of the Exchange Securities to be offered in exchange for the
Initial Securities that are Transfer Restricted Securities and (ii) resales of
the Initial Securities by Broker-Dealers who currently hold Transfer Restricted
Securities that were acquired for their own account as a result of market-making
activities or other trading activities (other than Initial Securities acquired
directly from the Issuer or any of its Affiliates) as contemplated by
Section 3(c) below.

(b) Each of the Issuer and the Guarantor shall use its commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable United States federal and
state securities laws to Consummate the Exchange Offer; provided, however, that
in no event shall such period be less than 20 Business Days after the date on
which notice of the Exchange Offer is first mailed to the Holders. The Issuer
and the Guarantor shall cause the Exchange Offer to comply with all applicable
United States federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. Each of the Issuer and the Guarantor shall use its commercially
reasonable efforts to cause the Exchange Offer to be Consummated no later than
60 Business Days after the date on which the Exchange Offer Registration
Statement has become effective, or such later date as may be required by United
States federal securities laws.

(c) The Issuer shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Issuer or any of its Affiliates), may
exchange such Initial Securities pursuant to the Exchange Offer; however, such

 

5



--------------------------------------------------------------------------------

Broker-Dealer may be deemed to be an “underwriter” within the meaning of the
Securities Act and must, therefore, deliver a prospectus meeting the
requirements of the Securities Act in connection with any resales of the
Exchange Securities received by such Broker-Dealer in the Exchange Offer, which
prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement. Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the amount of
Initial Securities held by any such Broker-Dealer except to the extent requested
or required by the Commission.

Each of the Issuer and the Guarantor shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 6(c) hereof to the extent necessary to ensure that it is available for
resales of Initial Securities acquired by any Broker-Dealer for its own account
as a result of market-making activities or other trading activities, and to
ensure that the Exchange Offer Registration Statement conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
ending on the earlier of (i) 180 days from the date on which the Exchange Offer
Registration Statement is declared effective by the Commission and (ii) the date
on which Broker-Dealers are no longer required to deliver a prospectus in
connection with market-making or other trading activities.

The Issuer shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day period (or a shorter period as provided in the foregoing sentence) in
order to facilitate such resales.

SECTION 4. Shelf Registration.

(a) Shelf Registration. (a) If (i) the Issuer and the Guarantor are not required
to file an Exchange Offer Registration Statement or to consummate the Exchange
Offer because the Exchange Offer is not permitted by applicable law or
Commission policy, (ii) for any reason the Exchange Offer is not Consummated
within 30 Business Days after the Effectiveness Target Date with respect to the
Exchange Offer Registration Statement, or (iii) with respect to any Holder of
Transfer Restricted Securities, such Holder notifies the Issuer prior to the
20th Business Day following the consummation of the Exchange Offer that (A) such
Holder is prohibited by applicable law or Commission policy from participating
in the Exchange Offer, (B) such Holder may not resell the Exchange Securities
acquired by it in the Exchange Offer to the public without delivering a
prospectus and that the Prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales by such Holder, or
(C) such Holder is a Broker-Dealer and holds Initial Securities acquired
directly from the Issuer or one of its Affiliates, then, upon such Holder’s
request, each of the Issuer and the Guarantor shall:

(x) use its commercially reasonable efforts to cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”), as promptly as reasonably practicable after
the occurrence of (i), (ii) or (iii) of the first sentence of Section 4(a),
which Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders of which shall have provided the information
required pursuant to Section 4(b) hereof; and

(y) use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the Commission.

 

6



--------------------------------------------------------------------------------

Each of the Issuer and the Guarantor shall keep any such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities entitled to the benefit of this Section 4(a), and
to ensure that the Shelf Registration Statement conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, until the earlier of (i) one year
following the effective date of such Shelf Registration Statement and (ii) the
date on which all the Initial Securities covered by such Shelf Registration
Statement have been sold pursuant to such Shelf Registration Statement or are
distributed to the public pursuant to Rule 144 under the Securities Act or would
be eligible to be sold by a Person that is not an “affiliate” (as defined in
Rule 144) of the Issuer pursuant to Rule 144 without volume restriction (the
“Shelf Effectiveness Period”).

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuer
in writing, within 20 days after receipt of a request therefor, such information
as the Issuer may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Issuer all information required to be
disclosed in order to make the information previously furnished to the Issuer by
such Holder true and correct in all material respects and not materially
misleading.

SECTION 5. Registration Default. If a Registration Default occurs, the interest
rate on the Transfer Restricted Securities will be increased by (i) 0.25% per
annum for the first 90-day period beginning on the day immediately following
such Registration Default, and (ii) an additional 0.25% per annum with respect
to each subsequent 90-day period, in each case until and including the date such
Registration Default ends, up to a maximum increase of 1.00% per annum. A
Registration Default ends when the Initial Securities cease to be Transfer
Restricted Securities or, if earlier, (1) in the case of a Registration Default
under clause (i) of the definition thereof, when the Exchange Offer is
completed, (2) in the case of a Registration Default under clause (ii) or
clause (iii) of the definition thereof, when the Shelf Registration Statement
becomes or is declared effective or (3) in the case of a Registration Default
under clause (iv) or clause (v) of the definition thereof, when the Shelf
Registration Statement again becomes effective or the Prospectus again becomes
usable. If at any time more than one Registration Default has occurred and is
continuing, then, until the next date that there is no Registration Default, the
increase in interest rate provided for by this paragraph shall apply as if there
occurred a single Registration Default that begins on the date that the earliest
such Registration Default occurred and ends on such next date that there is no
Registration Default. Notwithstanding the foregoing, the interest rate on the
Transfer Restricted Securities will not increase because more than one
Registration Default has occurred and is pending.

 

7



--------------------------------------------------------------------------------

SECTION 6. Registration Procedures. Exchange Offer Registration Statement.
(a) In connection with the Exchange Offer, the Issuer and the Guarantor shall
comply with all of the provisions of Section 6(c) hereof and shall use
commercially reasonable efforts to effect such exchange to permit the sale of
Transfer Restricted Securities being sold in accordance with the intended method
or methods of distribution thereof. As a condition to its participation in the
Exchange Offer pursuant to the terms of this Agreement, each Holder of Transfer
Restricted Securities shall furnish, upon the request of the Issuer, prior to
the Consummation thereof, a written representation to the Issuer (which may be
contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an Affiliate of the
Issuer or the Guarantor, (B) it is not engaged in, and does not intend to engage
in, and has no arrangement or understanding with any Person to participate in, a
distribution (within the meaning of the Securities Act) of the Exchange
Securities to be issued in the Exchange Offer and (C) it is acquiring the
Exchange Securities in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Issuer’s preparations for the Exchange Offer. Each Holder, including any Holder
that is a Broker-Dealer, shall acknowledge and agree that any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley & Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters, and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Securities obtained by such Holder in exchange
for Initial Securities acquired by such Holder directly from the Issuer or any
of its Affiliates.

(b) Shelf Registration Statement. In connection with any Shelf Registration
Statement, each of the Issuer and the Guarantor shall comply with all the
provisions of Section 6(c) hereof and shall use commercially reasonable efforts
to effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto each of the Issuer and the Guarantor
will as promptly as reasonably practicable prepare and file with the Commission
a Registration Statement relating to the registration on any appropriate form
under the Securities Act, which form shall be available for the sale of the
Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof.

 

8



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Issuer and the Guarantor shall:

(i) use commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements,
including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantor for the period specified in Section 3 or 4
hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Issuer and the Guarantor shall file
promptly an appropriate amendment to such Registration Statement (or file with
the Commission a document to be incorporated by reference into the Registration
Statement), in the case of clause (A), correcting any such misstatement or
omission, and, in the case of either clause (A) or (B), use commercially
reasonable efforts to cause such amendment to be declared effective by the
Commission and such Registration Statement and the related Prospectus to become
usable for their intended purposes as soon as practicable thereafter;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424, 430A and 430B under the Securities Act in a timely manner; and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the Holders
thereof set forth in such Registration Statement or supplement to the
Prospectus;

(iii) in the case of a Shelf Registration Statement, advise the underwriters, if
any, and selling Holders named in the Registration Statement, if any, promptly
and, if requested by such Persons, confirm such advice in writing, (A) when the
Prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, and (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading. If at any time the Commission shall issue any stop

 

9



--------------------------------------------------------------------------------

order suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Issuer and the Guarantor shall use its commercially reasonable efforts to obtain
the withdrawal or lifting of such order at the earliest possible time;

(iv) in the case of a Shelf Registration Statement, furnish without charge to
each Initial Purchaser, each selling Holder named in any Shelf Registration
Statement that has requested such copies, and each underwriter, if any, before
filing with the Commission, copies of any Shelf Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (and, solely with respect to the Issuer, to
make all reasonable efforts to notify each Initial Purchaser, each selling
Holder named in any Shelf Registration Statement that has requested copies, and
each underwriter, if any, of the filing of any document to be incorporated by
reference by the Issuer after the initial filing of such Shelf Registration
Statement and to make all reasonable efforts to provide copies of such
incorporated documents to the managing underwriter(s), if any, prior to filing),
which documents (other than incorporated documents) will be subject to the
review and comment of the managing underwriter(s), if any, in connection with
such sale for a period of at least five Business Days, and the Issuer will not
file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus (excluding all
documents incorporated by reference) to which the Initial Purchasers or the
underwriter(s), if any, shall reasonably object in writing within five Business
Days after the receipt thereof (such objection to be deemed timely made upon
confirmation of telecopy transmission within such period). The objection of the
Initial Purchasers or an underwriter, if any, shall be deemed to be reasonable
if such Registration Statement, amendment, Prospectus or supplement, as
applicable, as proposed to be filed, contains an untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein
not misleading;

(v) promptly prior to the filing of any document that is to be incorporated by
reference into a Shelf Registration Statement or Prospectus, provide copies of
such document to the Initial Purchasers, each selling Holder named in any Shelf
Registration Statement that has requested such copies, and to the underwriters,
if any, make the representatives of the Issuer reasonably available for
discussion of such document and other customary due diligence matters, and
include such information in such document prior to the filing thereof as such
selling Holders or underwriters, if any, reasonably may request;

(vi) in connection with any Underwritten Offering, make available during normal
business hours for inspection for due diligence purposes by any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney or accountant retained by the Initial Purchasers or any of the
underwriters, all financial and other records, pertinent corporate documents and
properties of each of the Issuer and the Guarantor and cause the Issuer’s and
the Guarantor’s officers, directors and employees to supply all information
reasonably requested by any such underwriters,

 

10



--------------------------------------------------------------------------------

attorney or accountant in connection with such Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness and to participate in meetings with investors to the extent
requested by the underwriters, if any;

(vii) if requested by any selling Holders or underwriters, promptly incorporate
in any Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holders
and underwriters, if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriters, the purchase price being paid therefor and any other terms of the
offering of the Transfer Restricted Securities to be sold in such offering; and
make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after the Issuer is notified of the matters to
be incorporated in such prospectus supplement or post-effective amendment;

(viii) in the case of a Shelf Registration Statement, furnish to the Initial
Purchasers, each selling Holder identified in the Registration Statement, who so
reasonably requests, and each underwriter, if any, without charge, at least one
copy of the Shelf Registration Statement, as first filed with the Commission,
and of each amendment thereto, including financial statements and schedules, all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference) (unless such documents are publicly available
on the Commission’s EDGAR system);

(ix) deliver to each selling Holder identified in the Registration Statement and
each underwriter, if any, without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Issuer and the Guarantor each hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders and each underwriter, if any, in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;

(x) in the case of a Shelf Registration Statement involving an Underwritten
Offering, enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to such Underwritten Offering, all to
such extent as may be reasonably and customarily requested by any Holder of
Transfer Restricted Securities or underwriter in connection with any sale or
resale pursuant to such Underwritten Offering; each of the Issuer and the
Guarantor shall:

(A) furnish to each underwriter in such substance and scope as they may
reasonably request and as are customarily made by issuers or guarantors, as
applicable, to underwriters in primary underwritten offerings:

(1) a certificate, dated the date of the closing of such Underwritten Offering,
signed by (A) the President or any Vice President and (B) a principal financial
or accounting officer of each of the General Partner, on behalf of the Issuer,
and the Guarantor, on its own behalf, confirming, as of the date thereof, such
matters set forth in the underwriting agreement as such parties may reasonably
request;

 

11



--------------------------------------------------------------------------------

(2) an opinion, dated the date of the closing of such Underwritten Offering, of
counsel for the Issuer and the Guarantor, covering such customary matters as
such parties may reasonably request; and

(3) a customary comfort letter, dated the date of the pricing of such
Underwritten Offering, from (i) the Issuer’s independent accountants and
(ii) the independent accountants of any other Person for which financial
statements are included in or incorporated by reference into such Shelf
Registration Statement, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters to underwriters in
connection with primary underwritten offerings;

(B) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with Section 6(c)(x)(A) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Issuer or the Guarantor pursuant to this
Section 6(c)(x), if any; and

(C) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriters, if any, and their respective counsel
in connection with the registration and qualification of the Transfer Restricted
Securities under the state securities or blue sky laws of such jurisdictions as
the selling Holders or underwriter(s) may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that neither the Issuer nor the
Guarantor shall be required to register or qualify as a foreign corporation,
partnership or limited liability company, as applicable, where it is not then so
qualified or to take any action that would subject it to the service of process
in suits or to taxation in any jurisdiction where it is not then so subject;

If at any time the representations and warranties of the Issuer and the
Guarantor contemplated in Section 6(c)(x) hereof cease to be true and correct,
the Issuer and the Guarantor shall so advise the Initial Purchasers and the
underwriter(s), if any, and each selling Holder promptly and, if requested by
such Persons, shall confirm such advice in writing;

(xi) in the case of a Shelf Registration Statement issue, upon the request of
any Holder of Initial Securities covered by the Shelf Registration Statement,
Exchange Securities having an aggregate principal amount equal to the aggregate
principal amount

 

12



--------------------------------------------------------------------------------

of Initial Securities being sold by such Holder; such Exchange Securities to be
registered in the name of the purchaser(s) of such Initial Securities; in
return, the Initial Securities held by such Holder shall be surrendered to the
Issuer for cancellation;

(xii) in the case of a Shelf Registration Statement, and subject to the forms of
the Indenture, cooperate with the selling Holders and the underwriter(s), if
any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered in such names as the selling Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriters;

(xiii) use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter(s), if any, to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(x)(C) hereof;

(xiv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading;

(xv) provide a CUSIP number for all Exchange Securities not later than the
effective date of a Registration Statement covering such Exchange Securities and
provide the Trustee under the Indenture with printed certificates for the
Exchange Securities or global certificates representing the Exchange Securities,
which are in a form eligible for deposit with DTC and take all other action
reasonably necessary to ensure that all such Exchange Securities are eligible
for deposit with DTC;

(xvi) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter (including
any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xvii) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to securityholders, as soon as practicable, a consolidated earnings statement
meeting the requirements of Rule 158 of the Securities Act (which need not be
audited) for the twelve-month period (A) commencing at the end of any fiscal
quarter in which Transfer Restricted Securities are sold to underwriters in a
firm commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the Issuer’s
first fiscal quarter commencing after the effective date of the Registration
Statement; and

 

13



--------------------------------------------------------------------------------

(xviii) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and to execute, and use commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of any notice from the Issuer of the
existence of any fact or the happening of any event of the kind described in
Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xiv) hereof, or until it is
advised in writing (the “Advice”) by the Issuer that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Issuer, each Holder will deliver to the Issuer (at the Issuer’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the Prospectus covering such Transfer Restricted Securities that was current at
the time of receipt of such notice. In the event the Issuer shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies of the supplemented or amended Prospectus contemplated
by Section 6(c)(xiv) hereof or shall have received the Advice; provided,
however, that no such extension shall be taken into account in determining
whether additional interest shall accrue pursuant to Section 5 hereof or the
amount of such additional interest, it being agreed that the Issuer’s option to
suspend use of a Registration Statement pursuant to this paragraph shall be
treated as a Registration Default for purposes of Section 5 hereof.

SECTION 7. Registration Expenses.

(a) All expenses incident to the Issuer’s performance of or compliance with this
Agreement will be borne by the Issuer regardless of whether a Registration
Statement becomes or is declared effective, including, without limitation:
(i) all registration and filing fees and expenses (including filings made by any
Initial Purchaser or Holder with FINRA (and, if applicable, the fees and
expenses of any “qualified independent underwriter” and its counsel that may be
required by the rules and regulations of FINRA)); (ii) all fees and expenses of
compliance with United States federal securities and state securities or blue
sky laws; (iii) all expenses of printing (including printing certificates for
the Exchange Securities to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Issuer and, subject to Section 7(b) hereof, the
Holders of Transfer Restricted Securities; and (v) all fees and disbursements of
the Trustee and its counsel; and (vi) all fees and disbursements of independent
certified public accountants of the Issuer (including the expenses of any
special audit and comfort letters required by or incident to such performance).

 

14



--------------------------------------------------------------------------------

The Issuer will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Issuer.

For the avoidance of doubt, except as provided in Section 8 entitled
“Indemnification,” no Initial Purchaser or Holder shall be responsible for the
expenses incident to the Guarantor’s performance of or compliance with this
Agreement regardless of whether a Registration Statement becomes or is declared
effective.

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Issuer will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being registered pursuant to the Shelf
Registration Statement for the reasonable fees and disbursements of not more
than one counsel, who shall be Latham & Watkins LLP or such other counsel as may
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Shelf Registration Statement is
being prepared.

(c) Each Holder will pay all underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Transfer
Restricted Securities pursuant to the Shelf Registration Statement.

SECTION 8. Indemnification.

(a) The Issuer agrees to indemnify and hold harmless (i) each Holder, (ii) each
Person, if any, who controls any Holder within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (a “controlling person”) and
(iii) the respective officers, directors, partners, employees, representatives,
affiliates and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii), an “Indemnified Holder”), to the
fullest extent lawful, from and against any loss, claim, damage, liability or
expense, as incurred, to which an Indemnified Holder may become subject, under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Issuer), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto) or
any free writing prospectus or preliminary prospectus used in any transaction
contemplated hereby, or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein (with respect to the
Prospectus, in the light of the circumstances under which they were made) not
misleading, and to reimburse each Indemnified Holder for any and all expenses
(including the fees and disbursements of counsel chosen by such Indemnified
Holder) as such expenses are reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense (including without limitation and as incurred,
reimbursement of all

 

15



--------------------------------------------------------------------------------

reasonable costs of investigating, preparing, pursuing, settling, compromising,
paying or defending any claim or action, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, including the
reasonable fees and expenses of counsel to any such Indemnified Holder) to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the Issuer
by any of the Holders or the Guarantor expressly for use in any Registration
Statement or Prospectus (or any amendment or supplement thereto) or any free
writing prospectus or preliminary prospectus used in any transaction
contemplated hereby or arising out of or based upon any omission or alleged
omission therefrom of a material fact necessary to make the statements therein
(with respect to the Prospectus, in the light of the circumstances under which
they were made) not misleading in conformity with written information furnished
to the Issuer by such Holder or the Guarantor, as applicable, expressly for use
therein or due to the failure of any Holder or the Guarantor to respond to any
request for information by the Issuer. The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Issuer may
otherwise have.

(b) The Guarantor agrees to indemnify and hold harmless each Indemnified Holder,
to the fullest extent lawful, from and against any loss, claim, damage,
liability or expense, as incurred, to which an Indemnified Holder may become
subject, under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Guarantor), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto) or any free writing prospectus or preliminary prospectus
used in any transaction contemplated hereby, or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein
(with respect to the Prospectus, in the light of the circumstances under which
they were made) not misleading, and to reimburse each Indemnified Holder for any
and all expenses (including the fees and disbursements of counsel chosen by such
Indemnified Holder) as such expenses are reasonably incurred by such Indemnified
Holder in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall apply only to losses,
claims, damages, liabilities or expenses caused by or resulting from information
relating to the Guarantor furnished to the Issuer by the Guarantor and shall not
apply to any loss, claim, damage, liability or expense (including without
limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
expenses of counsel to any such Indemnified Holder) to the extent, but only to
the extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished by the Issuer or to the Issuer by
any of the Holders expressly for use in any Registration Statement or Prospectus
(or any amendment or supplement thereto) or any free writing prospectus or
preliminary prospectus used in any transaction contemplated hereby or arising
out of or based upon any omission or alleged omission therefrom of a material
fact necessary to make the statements therein (with respect to the Prospectus,
in the light of the circumstances under which they were made) not misleading in

 

16



--------------------------------------------------------------------------------

conformity with written information furnished by the Issuer or to the Issuer by
such Holder expressly for use therein or due to the failure of any Holder to
respond to any request for information by the Issuer. The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that the
Guarantor may otherwise have.

(c) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless each of the Issuer and the Guarantor and each of their respective
officers, directors, partners, employees, representatives and agents, and each
controlling person, to the fullest extent lawful, from and against any loss,
claim, damage, liability or expense, as incurred, to which the Issuer, the
Guarantor or any such officer, director, partner, employee, representative,
agent or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Holder or such
controlling person), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) (i) arises out of or is
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement or Prospectus (or any amendment or supplement
thereto) or any free writing prospectus or preliminary prospectus used in
connection with any transaction contemplated hereby, or (ii) arises out of or is
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Registration Statement or Prospectus (or any amendment or supplement
thereto) or any free writing prospectus or preliminary prospectus used in
connection with any transaction contemplated hereby, in reliance upon and in
conformity with written information furnished to the Issuer by such Holder
expressly for use therein or due to the failure of any Holder to respond to any
request for information by the Issuer; and to reimburse the Issuer, the
Guarantor or any such officer, director, partner, employee, representative,
agent or controlling person for any legal and other expenses reasonably incurred
by the Issuer, the Guarantor or any such officer, director, partner, employee,
representative, agent or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The indemnity agreement set forth in this
Section 8(c) shall be in addition to any liabilities that such Holder may
otherwise have. In no event shall the liability of any selling Holder hereunder
be greater than the dollar amount of the proceeds received by such Holder upon
the sale of the Transfer Restricted Securities giving rise to such
indemnification obligation.

(d) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 8 or to
the extent it is not prejudiced as a proximate result of such failure. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in and, to the extent that it
shall elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice

 

17



--------------------------------------------------------------------------------

from such indemnified party, to assume, the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, which such approval shall not be unreasonably
withheld, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel) representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party.

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(e) If the indemnification provided for in this Section 8 is for any reason held
to be unavailable to or otherwise insufficient to hold harmless an indemnified
party in respect of any losses, claims, damages, liabilities or expenses
referred to therein, then, in lieu of such indemnification, each indemnifying
party shall contribute to the aggregate amount paid or payable by such
indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Issuer or the
Guarantor, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Issuer shall be deemed to be equal to the
total gross proceeds to the Issuer from the Initial Placement and the
Registration Statement) or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Issuer or the Guarantor, on the one hand, and the

 

18



--------------------------------------------------------------------------------

Holders, on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Issuer or the Guarantor, on
the one hand, and the Holders, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Issuer, the Guarantor or the Holders, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in this Section 8, any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions set forth in Section 8(d) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made hereunder; provided, however, that no additional
notice shall be required with respect to any action for which notice has been
given under Section 8(d) for purposes of indemnification.

The Issuer, the Guarantor and each Holder of Transfer Restricted Securities
agree that it would not be just and equitable if contribution pursuant to this
Section 8 were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8.

Notwithstanding the provisions of this Section 8, none of the Holders (or any
Person who controls such Holder within the meaning of the Securities Act and the
Exchange Act) shall be required to contribute, in the aggregate, any amount in
excess of the amount by which the net proceeds received by such Holder from the
sale of the Transfer Restricted Securities pursuant to a Registration Statement
exceeds the amount of any damages which such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11 of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. The
Holders’ obligations to contribute pursuant to this Section 8(e) are several,
and not joint, in proportion to the respective principal amount of Initial
Securities held by each of the Holders hereunder and not joint. For purposes of
this Section 8(e), each director, officer and employee of each Holder and each
Person, if any, who controls any Holder within the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as such Holder,
and each director, officer, employee, representative, affiliate and agent of the
Issuer or the Guarantor, and each Person, if any, who controls the Issuer or the
Guarantor within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such party.

SECTION 9. Rule 144A. Each of the Issuer and the Guarantor hereby agrees with
each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such

 

19



--------------------------------------------------------------------------------

Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Securities Act.

SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker or investment bankers and
manager or managers that will administer the offering will be selected by the
Holders of a majority in aggregate principal amount of the Transfer Restricted
Securities included in such offering; provided, however, that such investment
bankers and managers must be reasonably satisfactory to the Issuer.

SECTION 12. Miscellaneous.

(a) Remedies. Each of the Issuer and the Guarantor hereby agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

(b) Several Liability. The obligations of the Issuer and the Guarantor hereunder
are several and not joint and neither the Issuer nor the Guarantor will be
liable in any way for the other’s failure to perform any obligation hereunder.
Any Indemnified Holder or other party seeking to recover under this Agreement
from the Issuer or the Guarantor for any failure to perform any obligation
hereunder shall only have a right to recover from the party whose failure is the
subject of the claim.

(c) No Inconsistent Agreements. Neither the Issuer nor the Guarantor will, on or
after the date of this Agreement, enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. Neither the Issuer
nor the Guarantor has previously entered into any agreement granting any
registration rights with respect to its securities to any Person pursuant to
which any such Person would have the right to include any securities in any
Registration Statement to be filed with the Commission as required under this
Agreement. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Issuer’s or the Guarantor’s securities under any agreement in effect on the
date hereof.

(d) Adjustments Affecting the Securities. Neither the Issuer nor the Guarantor
will take any action, or permit any change to occur, with respect to the Initial
Securities and/or the Exchange Securities that would materially and adversely
affect its ability to Consummate the Exchange Offer.

 

20



--------------------------------------------------------------------------------

(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Issuer has obtained the written consent of Holders of a majority of
the then-outstanding aggregate principal amount of Transfer Restricted
Securities or a confirmation from DTC that the Holders of a majority of the
then-outstanding aggregate principal amount of Transfer Restricted Securities
has consented. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being sold pursuant
to a Registration Statement and that does not directly or indirectly affect the
rights of other Holders whose securities are not being sold pursuant to such
Registration Statement may be given by the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities being sold by such
Holders pursuant to such Registration Statement; provided that the provisions of
this sentence may not be amended, modified or supplemented except in accordance
with the provisions of the immediately preceding sentence; provided further
that, with respect to any matter that directly or indirectly affects the rights
of any Initial Purchaser hereunder, the Issuer shall obtain the written consent
of each such Initial Purchaser (which consent shall not be unreasonably
withheld) with respect to which such amendment, supplement, waiver or consent is
to be effective. Notwithstanding the preceding two sentences, Sections 5 and 8
hereof shall not be amended, modified or supplemented, and waivers or consents
to depart from this sentence may not be given, unless the Issuer has obtained
the written consent of each Holder affected thereby.

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

(ii) if to the Issuer:

 

Enable Midstream Partners, LP One Leadership Square 211 North Robinson Avenue,
Suite 950 Oklahoma City, Oklahoma 73102 Facsimile:    (302) 655-5049 Attention:
   General Counsel With a copy (which shall not constitute notice) to: Jones Day
77 West Wacker Drive Chicago, Illinois 60601-1692 Facsimile:    (312) 782-8585
Attention:    Robert J. Joseph

 

21



--------------------------------------------------------------------------------

(iii) if to the Guarantor:

 

CenterPoint Energy Resources Corp. 1111 Louisiana Street Houston, Texas 77002
Facsimile:    (713) 207-0141 Attention:    General Counsel With a copy (which
shall not constitute notice) to: Baker Botts L.L.P.

One Shell Plaza

910 Louisiana Street

Houston, Texas 77002-4995 Facsimile:    (713) 229 7734 Attention:    Gerald M.
Spedale

(iv) if to the Initial Purchasers:

 

RBS Securities Inc. 600 Washington Blvd. Stamford, Connecticut 06901 Facsimile:
   (203) 873-4534 Attention:    Debt Capital Markets / Syndicate Desk and Legal
Department Merrill Lynch, Pierce, Fenner & Smith Incorporated 50 Rockefeller
Plaza NY1-050-12-01 New York, New York 10020 Facsimile:    (646) 855-5958
Attention:    High Grade Transaction Management / Legal Credit Suisse Securities
(USA) LLC Eleven Madison Avenue New York, New York 10010-3629 Facsimile:   
(212) 325-4296 Attention:    LCD-IBD / General Counsel RBC Capital Markets, LLC
Three World Financial Center 10th Floor New York, New York 10281-8098 Facsimile:
   (212) 618-2210 Attention:    High Yield Capital Markets

 

22



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to: Latham & Watkins LLP 811
Main Street, 37th Floor Houston, Texas 77002 Facsimile:    (713) 546-5401
Attention:    Ryan J. Maierson

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth

 

23



--------------------------------------------------------------------------------

or referred to herein with respect to the registration rights granted by the
Issuer and the Guarantor with respect to the Transfer Restricted Securities.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

[Signature Pages Follow.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, ENABLE MIDSTREAM PARTNERS, LP By:   Enable GP, LLC, its
general partner By:  

/s/ Rodney J. Sailor

Name:   Rodney J. Sailor Title:   Executive Vice President and Chief Financial
Officer CENTERPOINT ENERGY RESOURCES CORP. By:  

/s/ Gary L. Whitlock

Name:   Gary L. Whitlock Title:   Executive Vice President and Chief Financial
Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

The forgoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

RBS SECURITIES INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH

        INCORPORATED

CREDIT SUISSE SECURITIES (USA) LLC

RBC CAPITAL MARKETS, LLC

 

Acting severally on behalf of themselves and the several Initial Purchasers
named in Schedule I to the Purchase Agreement

By:   RBS Securities Inc. By:  

/s/ Okwudiri Onyedum

  Name:   Okwudiri Onyedum   Title:   Managing Director By:  

Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

By:  

/s/ Keith Harman

  Name:   Keith Harman   Title:   Managing Director By:   Credit Suisse
Securities (USA) LLC By:  

/s/ Michael Kim

  Name:   Michael Kim   Title:   Director By:   RBC Capital Markets, LLC By:  

/s/ Scott G. Primrose

  Name:   Scott G. Primrose   Title:   Authorized Signatory

Signature Page to Registration Rights Agreement